Citation Nr: 1753998	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  09-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for a left shoulder strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996; April 1997 to August 2001; and from February 2002 to December 2007.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for the Veteran's left shoulder disability and assigned an initial noncompensable disability rating. 

In a December 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating to 10 percent, effective June 20, 2012.  In an August 2015 rating decision, the AMC granted an initial 20 percent rating for the Veteran's left shoulder.  

The Board remanded this case in May 2012, November 2014, February 2016, March 2017, and August 2017 further development.  The case has been returned to the Board.  

Although the Veteran has submitted evidence of a medical disability and made claims for the highest ratings possible for his left shoulder disability, he has not submitted evidence of unemployability or claimed to be unemployed.  A TDIU is not for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

The probative evidence of record does not show that the Veteran's left shoulder is limited to 25 degrees from side to side.   


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 percent for a left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5201 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist  

VA's duty to notify was satisfied by letters dated in March and June 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and any indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in July 2008, June 2012 and January 2015.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board notes that the Veteran was scheduled for VA examination in April 2017 for his claimed left shoulder strain but failed to report.  Neither the Veteran nor his representative have presented good cause for his failure to report for the VA examination or requested another examination.  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a) (2017).  

In the August 2017 remand, the Board directed the RO to determine whether the Veteran was provided with correct notice for his VA examination.  A March 24, 2017, Compensation and Pension administrative note shows that telephone contact was made with the Veteran and he confirmed his contact information, and he was informed of his scheduled examination.  Additionally, he was mailed the information about the scheduled examination.  Nonetheless, the Veteran failed to report for his April 2017 scheduled VA examination, without good cause.  The Board notes that the duty to assist a veteran is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

38 C.F.R. § 3.655 provides that certain action will be taken when a claimant, without "good cause," fails to report for a scheduled examination or reexamination. The regulation states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, when an examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  As this is an appeal based off of an original claim for compensation, the Board will decide the claim based upon the evidence of record.  

II.  Disability Rating for Left Shoulder Strain

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the September 2008 grant of service connection for a left shoulder strain.  

The Veteran has claimed in his notice of disagreement (NOD) and through his service representative that his left shoulder sprain is more disabling than was rated.  

The Veteran's left shoulder strain is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5201.  The use of Diagnostic Codes 5024 and 5201 reflects that there is no Diagnostic Code specifically applicable to the Veteran's left shoulder strain.  Diagnostic Code 5024 contemplates tenosynovitis and Diagnostic Code 5201 contemplates limitation of motion of the arm.  

Under Diagnostic Code 5024, tenosynovitis will be rated as degenerative arthritis, which is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon the limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted.  A 20 percent rating is warranted where there is the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2017).  

Under Diagnostic Code 5201, limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a (2017).  The evidence of record shows that the Veteran is right-handed; thus, his left shoulder is his minor shoulder for rating purposes.  

When the evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in a functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The Veteran was afforded a VA examination in July 2008.  The examiner noted that a review of the claims file revealed that the Veteran had a labral cyst noted on his labrum area which is often associated with a labral injury.  An MRI was done in July 2007 and revealed that he also had subacromial tiny bursitis.  A subsequent MRI with gadolinium showed a labral tear and the Veteran underwent left shoulder surgery.  

The Veteran reported sharp, intermittent and daily pain in the left shoulder with symptoms of weakness, stiffness, and locking up.  He rated the typical pain rated a 2 out of 10.  The Veteran reported that he experienced flare-ups of the left shoulder joint by lifting and it lasted one day, and sometimes, up to a month.  The flare-ups improved with rest.  The pain was rated a 5 out of 10.  

The Veteran reported that after repetitive-use or during flare-ups, the range of motion and function of the left shoulder are additionally moderately more limited by pain and weakness.  The pain was the major functional impact.  The Veteran stated that his shoulder condition affected his daily and recreational activities by causing limitations of chores, driving, and shopping.  

Upon examination of the left shoulder, the examiner noted that there was no swelling or tenderness to palpation over the anterior and lateral left shoulder.  The shoulders were at an uneven height, with the right shoulder about one inch lower than the left shoulder.  

The Veteran's left shoulder abduction was normal at 180 degrees and forward flexion was normal at 180 degrees.  His extension was limited to 40 degrees, external rotation was normal at 90 degrees, and internal rotation was normal at 90 degrees.  The examiner noted that the ROM "appear[ed] fluid and pain-free."  The passive range of motion (ROM) and ROM after repetitive use testing showed no change in strength for left shoulder movement which was recorded as 5/5.  

The examiner noted that ROM did not appear painful and the Veteran did not complain of pain with any of the movements.  Regarding additional limitation of ROM, the examiner noted that the Veteran demonstrated that during flare-ups or after repetitive-use, the effective functional range of motion for the left shoulder was not additionally limited, but was more painful.

The Veteran underwent a second VA examination in June 2012.  The examiner noted a diagnosis of a labrum tear of the left shoulder with a secondary diagnosis of osteoarthritis of the left shoulder.  The Veteran reported that since the last examination (in July 2008) his shoulder had gotten progressively more painful.  The Veteran rated his daily pain as a 9.  The Veteran reported that he felt that his arm was weak.  

Upon further examination, the examiner noted that the Veteran did not report that flare-ups impacted the function of his left shoulder.  The ROM revealed that the left shoulder flexion was limited to 170 degrees, with no objective evidence of painful motion.  The left shoulder abduction was normal at 180 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  The left shoulder post-test ROM was limited to 170 degrees and abduction remained normal at 180 degrees.  The examiner noted that the Veteran did not have an additional limitation in ROM of the left shoulder following repetitive-use testing nor did he have any functional loss/functional impairment of the left shoulder and arm.  The examiner noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissues/biceps tendon of the left shoulder.  He noted that the Veteran had no guarding.  

The Veteran's muscle strength revealed normal left shoulder abduction and flexion, 5/5.  The examiner found that there was no ankylosis of the glenohumeral articulation.  The examiner noted that the Veteran did not have an acromioclavicular (AC) joint condition or any other impairment of clavicle or scapula and there was no tenderness of the AC joint.  He did not have a history of mechanical symptoms.  There was no history of recurrent dislocation of the glenohumeral joint.  

It was noted that the Veteran had arthroscopic or other shoulder surgery on the left shoulder and had residual signs and/or symptoms due to arthroscopic or other shoulder surgery.  The examiner noted that the Veteran had scars related to the left shoulder condition but none were painful and/or unstable or was the total area of all greater than 39 square cm.  The examiner noted that due to Veteran's shoulder condition, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation or with prosthesis.  X-ray imaging of the Veteran's left shoulder showed arthritis.  The examiner found that the Veteran's shoulder condition did not impact his ability to work.  

The Veteran underwent another VA examination in January 2015 and the report noted diagnoses of shoulder impingement syndrome, bicipital tendonitis, rotator cuff tear, glenohumeral joint osteoarthritis, acromioclavicular joint osteoarthritis of the left shoulder.  

The Veteran reported that in 2009, he developed weakness in his left shoulder.  The Veteran reported asymmetry in strength with weight lighting and rated the pain 2-8 out of 10.  He described the pain as sharp and stabbing, from the front to the back of the shoulder.  

The Veteran reported that flare-ups impacted the function of his left shoulder.  Once a week he developed sharp constant pain with loss of motion.  He rated the pain as an 8 out of 10.  The Veteran estimated that due to the pain, his flexion was limited to approximately 80 degrees, his abduction was limited to 110 degrees, his external rotation was limited to 45 degrees, and his internal rotation was limited to 9 degrees.  The Veteran reported that as a functional loss/functional impairment of the left shoulder was the inability to flex his left shoulder "sufficient[ly] to change a light bulb."  

Upon examination, the Veteran's flexion was limited to 130 degrees, abduction limited to 155 degrees, external rotation limited to 70 degrees and internal rotation limited to 30 degrees.  The examiner noted that the ROM itself contributed to a functional loss because of the Veteran's inability to flex the shoulder to perform simple tasks or reach in his back pocket, which limits the left arm function.  With regard to the description of pain, the examiner noted that the flexion, abduction and internal rotation exhibited pain.  The examiner noted there was pain with weight-bearing and localized tenderness or pain on palpation of the shoulder or associated soft tissue.  He noted that there was moderate pain in front and top of shoulder and the area of cuff repair.  

The Veteran was able to perform repetitive-use testing with at least three repetitions and there were additional functional loss or range of motion after three repetitions.  The examiner noted that pain, fatigue, and lack of endurance were additional functional loss or range of motion were reported after three repetitions.  The ROM after three repetitions: flexion was limited to 90 degrees, abduction was limited to 120 degrees, external rotation was limited to 70 degrees, and internal rotation was limited to 0 degrees.  The examiner noted that the Veteran was not being examined immediately after repetitive-use over time and that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  

The examiner noted that pain, fatigue, weakness, lack of endurance significantly limited the Veteran's functional ability with repeated use over a period of time.  In terms of ROM, the examiner noted that the Veteran's flexion was limited to 90 degrees, abduction was limited to 90 degrees, external rotation was limited to 0 degrees, and internal rotation was limited to 0 degrees.  

The examiner noted that pain, fatigue and lack of endurance significantly limited the functional ability with flare-ups.  The examiner was able to describe in terms of ROM that the Veteran's flexion was limited to 90 degrees, abduction was limited to 90 degrees, external rotation was limited 0 degrees, and internal rotation was limited to 0 degrees.  

The examiner noted that crepitus with motion resulted in pain that increased with repeated-use, was an additional factor contributing to the Veteran's left shoulder disability.   The muscle strength testing of the left shoulder revealed normal forward flexion.  The abduction was reported with active movement against some resistance, a 4/5.  The examiner noted that there was reduction in muscle strength.  However, there was no muscle atrophy and no ankylosis.  The examiner noted that instability, dislocation, or labral pathology was suspected and that the Veteran had a history of mechanical symptoms, including clicking, catching, etc.  The examiner noted no history of recurrent dislocation, subluxation of the glenohumeral or scapulohumeral joints.  A clavicle, scapula, AC joint or sternoclavicular joint condition was not suspected.  The examiner noted that the Veteran did not have a loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner noted that the Veteran did not have malunion of the humerus with moderate or marked deformity.  

Further, the examiner noted that the Veteran had arthroscopy, shoulder surgery in 2009 and there were residuals of arthroscopic shoulder surgery in the form of lost motion (adhesive capsulitis) and pain with activity.  The examiner also noted that the Veteran had other pertinent physical findings, complications, conditions, signs, symptoms and scars related to his left shoulder disability, including adhesive capsulitis with motion.  The Veteran had surgical scars related to his left shoulder condition or treatment.  However, the scars were neither painful nor were they unstable or in an area equal to or greater than 39 square cm or located on the Veteran's head, neck or face.  The examiner noted that the scars (3) were located on the left shoulder and measured 1 cm in length x .1 cm width.  

The examiner noted that the Veteran used no assistive device and indicated that due to Veteran's left shoulder condition, there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

X-ray imaging showed arthritis.  Also, there was a benign cyst in the greater tubercle and mild osteoarthritis of left acromioclavicular joint.  The examiner also noted that there was evidence of crepitus of the right shoulder.  Regarding functional impact, the examiner noted that the Veteran's left shoulder disability impacts his ability to perform occupational tasks because lifting is limited to below shoulder level.  

Primary Care notes dated in May 2012 note the Veteran's complaints of left shoulder pain.  The Veteran reported that he developed increasing pain soreness, clicking and catching of his left shoulder, two months prior.  He rated the pain as 7-8 out of 10.  As a result of the pain, he reported taking 10-15 pills of ibuprofen daily with little relief, as well as doing physical therapy exercises.  Upon examination, the physician noted no signs of effusion, tenderness to palpation on anterior aspect of glenohumeral joint.  Crepitus was felt in the shoulder and clicking was heard.  The Veteran had full ROM in his left shoulder.  The Veteran was given prescription of Tramadol for pain control as well as lidocaine ointment.  He was referred to orthopedics for shoulder evaluation and possible steroid injection.  

Primary Care notes dated in June 2012 indicate that the Veteran presented with a 3-month history of insidious onset left shoulder pain.  He reported noticing new weakness, joint catching, and pain, especially when performing chest press exercises and movements.  He described the pain as sharp and pointed to the bicipital groove and the posterolateral shoulder as the principal sources of the pain.  The Veteran denied erythema of the shoulder, numbness, tingling and any shoulder instability.  

Notes dated in September 2013 indicate a consultation for the Veteran's complaints of a chronic and sharp aching pain in the joint involving the shoulder region.  The Veteran rated the pain as a 3-5 out of 10 and his accepted level of pain was a 2 out of 10.  

Treatment notes dated in October 2013 noted that the Veteran had significant pain/weakness which intermittently affected the entire arm. 

In light of the evidence presented above, the Board finds that the Veteran's left shoulder strain more approximates the currently assigned initial 20 percent rating, for painful motion at the shoulder level.  In order to warrant a 30 percent rating, there must be limitation of motion of the minor arm to 25 degrees from side to side.  Such restricted motion is not shown in the July 2008, June 2012 or January 2015 VA examinations or the VA treatment records.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

During the appeal period, the Veteran's left shoulder flexion and abduction were. At worst, limited to 130 degrees and 155 degrees respectively.  After repetitive motion testing at his January 2015 VA examination, his flexion and abduction were limited to, at worst, 90 degrees and 120 degrees respectively.  Even when considering his worst limitation of motion after repetitive testing for the purposes of rating this claim, his limitation of motion is not more closely described as limited to 25 degrees from the side, even when incorporating functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that the evidence of record does not show ankylosis; impairment of the humerus, or an impairment of the clavicle or scapula.  Thus, a rating higher than 20 percent under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  38 C.F.R. § 4.71a (2017).  

Since there is no evidentiary basis upon which to assign a rating greater than 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Accordingly, the preponderance of the evidence is against an initial evaluation greater than 20 percent for a left shoulder sprain.  Thus, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The overall disability picture of the Veteran's left shoulder sprain does not more closely approximate a disability rating greater than 20 percent for the left shoulder under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).  


ORDER

An initial disability rating greater than 20 percent for a left shoulder strain is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


